Citation Nr: 0843111	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-26 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for residuals of a 
bilateral foot injury.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1996 to 
January 2000 with the Marine Corps, and from March 2000 to 
November 2002 with the Army.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.


REMAND

The veteran contends that he has residuals of an injury to 
the right knee that are related to his active service.  
Specifically, the veteran alleged that he injured his knee 
while playing tag football during physical training.  
Additionally, the veteran contends that he has a current foot 
condition related to his active service.

During his July 2008 Travel Board hearing, the veteran 
testified that he was injured his knee while playing football 
around 2001 and was diagnosed via MRI with a torn meniscus.  
Service medical records showed treatment for a knee injury 
and torn meniscus.  The veteran also submitted a copy of a 
December 2001 MRI showing a torn ACL and meniscus, as well as 
possible articular cartilage damage.  While the April 2006 
QTC examiner did not find a current pathology of the right 
knee, it appears that the examiner did not review the claims 
file in rendering his opinion of no current pathology of the 
right knee.  See Schroeder v. Brown, 6 Vet. App. 220, 225 
(1994) (a medical examination report must consider the 
records of prior medical examinations and treatment in order 
to assure a fully informed examination.)  Moreover, the 
veteran's representative argued that while the x-ray on 
examination did not show a torn meniscus, an MRI would have 
been a more appropriate procedure to confirm the presence of 
the tear.  

Additionally during his July 2008 hearing, the veteran 
testified that his bilateral foot problems began during 
service and continued to the present time.  Service medical 
records showed treatment for a bilateral foot condition 
during service, including surgery to remove painful calluses.  
While the April 2006 QTC examination found no current 
pathology, the veteran submitted a July 2008 private podiatry 
record reflecting treatment for diagnosed conditions, 
including porokeratosis, pes planus and tinea pedis.  

In light of the evidence, the Board finds that a medical 
opinion as to whether the veteran has any current residuals 
of a right knee injury (to include a torn meniscus) as well 
as a current disability of the bilateral feet is necessary to 
decide these claims.  The opinions should address the 
relationship between the veteran's current residuals of a 
right knee injury and the veteran's injury to the right knee 
noted in his service medical records.  Additionally, an 
opinion should also address the relationship between the 
veteran's current porokeratosis, pes planus, and tinea pedis 
noted in July 2008, and the treatment the veteran received 
during service, including surgery for painful calluses.  Such 
an examination and opinion, based on a full review of the 
record and supported by stated rationale, would be helpful in 
resolving the claims for service connection for residuals of 
a right knee injury as well as service connection for a 
bilateral foot condition.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007); McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:


		1.  The AMC/RO should obtain copies of 
all 				outstanding records of 
treatment received by the 			veteran 
for the disabilities at issue from VA and 		
	private medical providers.

2.  The veteran should be provided with a 
VA examination to determine the current 
pathology and etiology of the veteran's 
claimed residuals of a right knee injury.  
If a diagnosis of current residuals of a 
right knee injury is provided, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent or higher probability) that 
the veteran's current residuals of a 
right knee injury are proximately related 
to his service, including the 2001 injury 
to the right knee noted in the service 
medical records.  In rendering the 
opinion, the examiner should comment on 
the veteran's complaints of knee pain 
during service, as well as the December 
2001 MRI showing a torn ACL and meniscus, 
with possible articluar cartilage damage.  

The claims file should be provided to the 
examiner and reviewed in conjunction with 
the examination.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.  A 
complete rationale must be provided for 
all opinions given.

3.  The veteran should be provided with a 
VA podiatry examination to determine the 
current pathology and etiology of the 
veteran's bilateral foot disability.  If 
a diagnosis of a bilateral foot 
disability is provided, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
or higher probability) that the veteran's 
current bilateral foot disability is 
proximately related to his service.  In 
rendering the opinion, the examiner 
should comment on the veteran's 
complaints of foot pain and painful 
calluses during service, as well as the 
surgery the veteran underwent for his 
feet during his active service.  

The claims file should be provided to the 
examiner and reviewed in conjunction with 
the examination.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.  A 
complete rationale must be provided for 
all opinions given.

4.  After the foregoing, the RO/AMC 
should review the veteran's claim, 
including any evidence submitted after 
the June 2007 Statement of the Case.  If 
the determination is adverse to the 
veteran on any of these issues, he and 
his representative should be provided an 
appropriate supplemental statement of the 
case, and should given an opportunity to 
respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


